Citation Nr: 1339665	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-20 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial increased rating for diabetes mellitus type II, with erectile dysfunction and retinopathy with bilateral cataracts, currently evaluated at 20 percent.  

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2009 decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied an increased rating for diabetes mellitus type II with erectile dysfunction and retinopathy with bilateral cataracts.
 
The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record or expressly raised by the Veteran.  The issue of entitlement to TDIU has been raised by the Veteran's contentions and subsequently raised by his representative in October 2013, as discussed below.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim, and is listing the raised TDIU claim as an issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required
 

REMAND

The Veteran's most recent VA examination of diabetes mellitus type II was in April 2009, and when a veteran claims that his condition is worse than when originally rated, and the available evidence is insufficiently contemporaneous for an adequate evaluation of his current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); VAOPGCPREC 11-95 (1995).  The Veteran has asserted his condition has worsened and his private physician has restricted his activities, which would support a possible worsening.  The Board finds that a new examination is necessary to reach a decision.  

The Veteran has asserted he was forced into early retirement due to his service-connected conditions.  Further, the Veteran's representative submitted a claim for TDIU in the October 2013 appellant's brief.  A request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, as here, it is part of the claim for benefits for the underlying disability.  Id. at 454.  Notification and adjudication of this claim, however, must be accomplished prior to a further adjudication by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide all required notice in response to the Veteran's most recent claim of entitlement to TDIU and a VA Form 21-8940.  The RO must undertake any additional development in response to a completed application.

2.  The RO must request that he identify any additional medical treatment he has received for his diabetes mellitus type II.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any updated VA treatment records beyond February 2010.  Efforts to obtain these records should be reflected in the Veteran's VA claims folder.

3.  After the above development is completed, schedule the Veteran for an appropriate VA examination, for evaluation of his service-connected diabetes mellitus type II and to ascertain whether he is unemployable due to his service-connected disabilities.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file.  

The VA examiner must:

(a)  Provide a thorough description of the nature and extent of the Veteran's diabetes mellitus type II, including the Veteran's report of symptoms and all current manifestations including any evidence of a restriction of activities or hospitalizations.  Particular attention should be directed towards erectile dysfunction and retinopathy/cataracts.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50% or greater) the Veteran's service-connected disabilities (either individual or in combination with each other, as listed in a March 2011 rating decision) are sufficient to render the Veteran unable to obtain or maintain any form of substantially gainful employment.  In making this determination, the examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone).

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

4.  Then, after any development deemed necessary is completed, the claim for an increased rating for diabetes mellitus type II must be readjudicated.  The Veteran's TDIU claim, now part of the present appeal pursuant to Rice, must also be adjudicated.  Consideration is warranted for whether separate evaluations for erectile dysfunction and retinopathy/cataracts are warranted.  If the benefits remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



